Title: Comments on Turgot’s Plan for a Single Tax, [after 3 July? 1777]
From: Franklin, Benjamin
To: 


Three documents in Turgot’s published works reflect an exchange between him and Franklin that is more apparent than real. The first is a long memorandum by the former minister, arguing the case for a single tax on land. The second is Franklin’s response, doubting whether the proposed method of levying the tax is feasible. The third is part of Turgot’s reply; it sets out to resolve the doubt but, being incomplete, never does. The two men do not meet each other’s arguments. Franklin touches on none of those in Turgot’s memorandum and raises a point it does not address; Turgot’s fragmentary answer, as it stands, is a disquisition that is quite irrelevant to that point. The three papers are on the same general subject, in short, but are otherwise unrelated; we therefore publish only Franklin’s in its French translation.
 
[After July 3, 1777?]
  Il peut y avoir des pays où toutes les terres soient possédées par des propriétaires qui ne les travaillent point par eux-mêmes, mais les abandonnent à des hommes de travil qui leur en payent chaque année une somme fixe à titre de fermage. Le revenu de ces propriétaires peut être aisément connu et taxé.
Il peut y avoir d’autres pays où les terres sont toutes travaillées par les propriétaires eux-mêmes.
Dans ce cas, n’y ayant point de fermage payé ni reçu, et le produit net étant différent dans les différentes années à raison de ce que la quantité de productions et leur valeur varient, le revenu de chaque propriétaire n’est pas aussi facile à connaître.
Il peut y avoir des pays ou plutôt des Etats qui n’ont point de territoire productif. Tel a été autrefois Tyr qui, dit-on, n’était qu’un rocher aride, habité seulement par des marchands et des manufacturiers. Dans ce cas, il n’existe point de revenu territorial; il vient tout entier de l’industrie et de l’emploi de l’argent.
Il peut y en avoir d’autres où ces deux choses se trouvent mêlées, comme la Hollande où il y a quelque revenu donné par la terre, mais en petite quantité, et une beaucoup plus grande quantité provenant de l’industrie et de l’emploi de l’argent à l’achat et à la revente des productions étrangères, et un autre revenu très considérable provenant de l’argent prêté dans les pays étrangers.
La forme d’imposition proposée dans la note sur l’impôt territorial peut-elle être également practicable et convenable dans tous ces cas?

